department of the treasury internal_revenue_service washington d c march genin-100432-03 cc tege eoeg et2 number number info release date uil dear reference retroactive social_security coverage this is in response to your letter of date which asked specific questions concerning whether an employee formerly covered by a state or local retirement_system may pay federal_insurance_contributions_act fica tax retroactively to obtain social_security coverage for years in which the employee participated in the state retirement_system your request does not meet the requirements for a private_letter_ruling as described in revproc_2003_1 copy enclosed thus we cannot provide a ruling on your specific facts however we can provide general information about the questions you pose the fica tax is comprised of the old-age_survivors_and_disability_insurance_tax social_security_tax and the medicare_tax all state or local employees hired after date are subject_to the medicare portion of fica a state_or_local_government employee can be subject_to the social_security_tax in either of two ways first an employee's service can be covered by a sec_218 agreement between the state and the social_security administration second if an employee's service is not covered under a sec_218 agreement then whether the social_security_tax applies depends on whether the employee's service is subject_to the applicable provisions of the internal_revenue_code under sec_3121 state and local_government employees are subject_to social_security_tax unless the employee is a qualified_participant in a state or local retirement_system that provides them with minimum retirement benefits comparable to the retirement benefits provided under social_security thus if an employee is a qualified_participant in a state or local retirement_system sec_3121 excludes services performed for the state_or_local_government from the social_security_tax there is no provision in the code that allows an employee to transfer an account balance from a state or local retirement_system to the social_security administration if the employee was not subject_to the social_security_tax when employed by the state_or_local_government then the employee may not retroactively pay the social_security_tax to obtain social_security coverage genin-100432-03 distributions from a state retirement_system may be subject_to a tax imposed by sec_72 the code a copy of publication is enclosed page sec_27 and sec_28 discuss exceptions from the penalty whether your service was covered by a sec_218 agreement is within the jurisdiction of the social_security administration and we have forwarded a copy of your letter to that office we hope you find the foregoing information helpful if you have additional questions please contact ------------------------------------------------- sincerely marie cashman senior technician reviewer
